DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gary A. Greene on 07/26/2021.

Amendments to the claims:
Claims 27, have been amended as follows:

	27. (Currently Amended)	A server computer that detects unwanted calls based on information shared between a first telecommunications network provided by a first service provider and a predetermined second service provider providing a predetermined second telecommunications network, the method comprising:
a receiver configured to receive a request to provide a telecommunications service to the first telecommunications network, the request being received by the first 
and a processor configured to:
(a) examine statistics relating to requests for telecommunications services, and
(b) generate a first signal when the called party identification in the request appears in the statistics in excess of a predetermined first number of instances within a predetermined first time interval,
(c) generate the first signal when a same calling party identification in the request appears in the statistics as calling a same called party identification as in the request, in excess of the predetermined first number of instances within the first time interval, and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652